DETAILED ACTION
This action is in response to the request for continued examination filed 12 November 2020.
Claims 2-3 and 10-11 are cancelled.
Claims 5, 7, 12-13, and 15 are original.
Claims 4, 6, and 14 are previously presented.
Claims 1 and 8-9 are currently amended.
Claims 1, 4-9, and 12-15 are pending.

 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Regarding rejections under 35 USC §112, the rejections are withdrawn in view of the amendments to remove the qualifier “most important” from “number of common characteristics”.
Regarding rejections under 35 USC §103, the prior art of record includes many of the claimed limitation as shown in the Office Action filed 9 July 2020 and further discussed in the Advisory Action filed 20 October 2020. The independent claims have been amended to clarify the “querying and retrieving” step. To summarize the changes (see also figs 4-7 and [0088]-[0093] of the specification), the querying and retrieving has been clarified as first identifying (a) 
The closest prior art of record is the Gong disclosure (US 20120120052 A1) which also discusses using a collection of identifiers for “features” [i.e. template/profile] and indexes for “sub-features” [parts]; however, the querying and retrieving of Gong (see fig 6 and discussion at [0046]-[0049]) identifies the profile associated with the selected geometry (and accordingly part) and then retrieves all specifications for the profile by the identifier and the user selects which portion of the specifications to apply. So both the claimed invention and that of Gong use the specifications associated with the profile; however, the claimed invention retrieves and applies at least a specification for a part [a “sub-feature” of Gong] corresponding the selected geometry [i.e. the at least one specification is required and others may be additionally specified]. As described in the specification at [0046]-[0049] this allows for a particular specification associated with the selected geometry (via the part index) to be applied; and accordingly, specifications distinguished by the selected geometry are applied, e.g. [see specification at [0090]-[0093] describing retrieval and application of hole diameter specification when counter-bore hole face is selected vs retrieval and application of bottom-type specification when the bottom geometry is selected. More succinctly, for the claimed invention at least one specification corresponding to the selected geometry [via the part index] is retrieved and applied, while in the 
The Wang disclosure was discussed in the Advisory Action filed 20 October 2020 and Applicant points to distinction over this disclosure (see Remarks filed 12 November 2020 at page 9). Some of the remaining prior art of record also discussing part identification and indexing of sub-parts in geometric terms, e.g. Summers (2006); however, the prior art of record does not anticipate nor make obvious the claimed method of retrieving specifications as combined in the claim with the selection of another feature and applying the at least one specification to the second feature.
Regarding the dependent claims, all dependent claims are allowable by virtue of inheriting the limitations of the independent claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1, 4-9, and 12-15 are allowed.



If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Omar Fernandez Rivas, can be reached on (571)272-2589. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
	
/R.S.B./Examiner, Art Unit 2128           

/OMAR F FERNANDEZ RIVAS/Supervisory Patent Examiner, Art Unit 2128